DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-9 and 15-16) in the reply filed on November 9, 2020 is acknowledged.

Specification
The use of trademarks has been noted in this application.  A trademark should be capitalized wherever it appears and be accompanied by the generic terminology.
Although the use of trademarks is permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner, which might adversely affect their validity as trademarks.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4-7 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hongyang et al. (WO 2012/094407; published July 12, 2012; cited by applicant).
	The claims are directed to a composition or matrix comprising a bacteriophage and nanofibrillar cellulose or a derivative thereof in a wet or dry state.  The claims are further directed to an arrangement for storing, culturing, transporting and or delivering a bacteriophage, the arrangement comprising a solid support and a composition or matrix comprising nanofibrillar cellulose or a derivative thereof in a wet or dry state arranged on the solid support.
	Hongyang et al. discloses cellulose nanowhisker microfiltration (MF) membranes with MS2 bacteriophage bound to it (see, for example, Example 14 on page 23) [claims 1, 2, 5, 6 and 15].  The bound MS2 bacteriophage are in a two- or three-dimensional arrangement [claim 4] and arranged on the solid support (membrane) [claim 7].
	Accordingly, Hongyang et al. anticipates the claims.

6 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Auvinen et al. (EP 3 335 695 A1; published June 20, 2018; cited by applicant).
	The claim is directed to an arrangement comprising a solid support and a composition or matrix comprising nanofibrillar cellulose or a derivative thereof in a wet or dry state arranged on the solid support.
Auvinen et al. discloses a hydrogel comprising nanofibrillar cellulose, a freeze-dried hydrogel comprising nanofibrillar cellulose, and a medical hydrogel comprising nanofibrillar cellulose and one or more therapeutic agents (see the abstract).  The medical products comprising the hydrogel may be used in several applications. One specific field is medical applications, wherein the materials are applied on living tissue, such as skin. The materials may be used in medical 35 products, such as patches, dressings, bandages, filters and the like. (see paragraph [0087]).
	Accordingly, Auvinen et al. anticipates the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-9, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Talianski et al. (WO/2016/156878; published October 6, 2016).
	The claims are directed to a composition or matrix comprising a bacteriophage and nanofibrillar cellulose or a derivative thereof in a wet or dry state.  The claims are further directed to an arrangement for storing, culturing, transporting and or delivering a bacteriophage, the arrangement comprising a solid support and a composition or matrix comprising nanofibrillar cellulose or a derivative thereof in a wet or dry state arranged on the solid support.
	Talianski et al. teaches that virus particles or virus-like particles or other nanoparticles formed by structural components of a virus, in particular plant viruses or bacteriophages or virus-like particles can be used in combination with non-virus substrate scaffolds, for example cellulose derived scaffolds, to provide a scaffold with the virus particles thereon or therein to form nanocomposite material. In particular, the inventors have determined that nanocellulose from plant material can be utilised as a scaffold on to or into which functionalised viruses can be arranged (see page 2, lines 7-18).  
	Talianski et al. defines nanocellulose to include a range of cellulosic materials and derivatives of cellulose, including but not limited to microfibrillated cellulose (cellulose micro fibrils), nanofibrillated cellulose, microcrystalline 
Talianski et al. teaches that viruses and bacteriophages can be bound to or in the (see page 13, lines 8-24 and page 18, line 29 to page 19, line 18).
It would be obvious for one of ordinary skill in the art to use any one of the nanocellulose types disclosed by Talianski et al. (microfibrillated cellulose, nanofibrillated cellulose, microcrystalline cellulose, nanocrystalline cellulose, and particulated or fibrillated wood pulp) to mix with either a virus or bacteriophage or both.  One of ordinary skill in the art would be motivated to do so and there would be a reasonable expectation of success given the teachings of Talianski et al. that one can use these types of cellulose and both viruses and bacteriophages can be used with the nanocellulose and given the findings in the examples, in particular Example 2, of Talianski et al. 
	Talianski et al. teaches that formation of the scaffold structure-virus particle may not require mixing as the viruses may adhere to the surface of the already formed dried cellulose, in particular a cellulosic material or nanocellulose membrane via the action of cellulose binding peptides (see page 22, lines 1-3) [claims 3 and 16].  In other embodiments, the virus can be added directly to the scaffold structure, for example, cellulosic material, or nanocellulose and then immediately dried (implying the mixture is wet prior to drying) (see page 21, lines 13-15) [claim 2].

	As for claim 5, Talianski et al. teaches that the cellulose scaffold can be formed from fibrillated plant fibres (see page 8, lines 6-9 and page 10).
	As for claims 6-9, it would be obvious for and well within the purview of one of ordinary skill in the art to apply the bacteriophage/nanocellulose composition of Talianski et al. to a solid support for use in subsequent assays or methods.  One of ordinary skill in the art would be motivated to do so for convenience.  Further, merely arranging the claimed composition on a solid support does not render the claimed composition patentable.
	Thus, the invention as a whole was clearly prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Auvinen et al. (EP 3 335 695 A1; published June 20, 2018; cited by applicant), as applied to claim 6 above.
	The claims are directed to the arrangement of claim 6 where the solid support is a multiwell plate or a multi-layer product.
The teachings of Auvinen et al. are outlined above and incorporated herein.  Auvinen et al. does not teach the limitations of claims 8 and 9.  However, it would be obvious for and well within the purview of one of ordinary skill in the 
	Thus, the invention as a whole was clearly prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Conclusion
	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicole Kinsey White whose telephone number is (571)272-9943.  The examiner can normally be reached on M to Th 6:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICOLE KINSEY WHITE/Primary Examiner, Art Unit 1648